Citation Nr: 1523176	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1996 to January 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2012 the Veteran requested a hearing before a Veterans Law Judge, but in May 2015, she withdrew her request. 


FINDING OF FACT

Prior to the promulgation of a decision in the current appeal, the Veteran withdrew her substantive appeal in signed correspondence received by the Board in May 2015.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal with respect to service connection for a low back disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  The criteria for the withdrawal of the substantive appeal with respect to service connection for bilateral shin splints have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In signed correspondence received in May 2015, the Veteran expressed an intent to withdraw her claims of entitlement to service connection for a low back disability and bilateral shin splints.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.


ORDER


The appeal for service connection for a low back disability is dismissed.

The appeal for service connection for bilateral shin splints is dismissed.




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


